In error to the Supreme Court of Errors of the State of Connecticut. Argued April 26, 1904. Decided May 16, 1904. Per Curiam. Dismissed for the want of jurisdiction on the authority of Wabash Railroad Co. v. Flannigan, 192 U. S. 29; New Orleans Waterworks Company v. Louisiana, 185 U. S. 336; Union and Planters’ Bank v. Memphis, 189 U. S. 71; Phœnix Insurance Company v. Tennessee, 161 U. S. 174. See Brennan v. Berlin Iron Bridge Company, 75 Connecticut, 393. Mr. Seymour C. Loomis and Mr. Edward C. Jones for plaintiff in error. Mr. John O’Neill, Mr. William Kennedy and Miss Susan C. O’Neill for defendant in error.